                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 1 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the

                                                   __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                           )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."               )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                   )
REPRESENTATIVES,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 6:21-CV-162
                                                                   )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                   )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                             )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                             )
AL.,                                                               )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION
                                           GOV. KAY IVEY
To: (Defendant’s name and address) STATE CAPITOL BUILDING
                                           600 DEXTER AVE.
                                           MONTGOMERY, AL 36130




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 2 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 3 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                   __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                    )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:21-CV-162
                                                                    )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION
                                           SEC. JOHN H. MERRILL
To: (Defendant’s name and address) STATE CAPITOL BUILDING - SUITE S-105
                                           600 DEXTER AVE.
                                           MONTGOMERY, AL 36130




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 4 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 5 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the

                                                     __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                                )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                    )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                        )
REPRESENTATIVES,
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                             Civil Action No. 6:21-CV-162
                                                                        )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                        )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                                  )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                                  )
AL.,                                                                    )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Richard Shelby
                                           304 Russell Senate Offifice Building
                                           Washington DC 20510




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 6 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 7 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                    )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:21-CV-162
                                                                    )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION
                                           Tommy Tuberville
To: (Defendant’s name and address) 142 Russell Senate Offifice Building
                                           Washington DC 20510




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 8 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 9 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                     __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                             )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                 )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                     )
REPRESENTATIVES,
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 6:21-CV-162
                                                                     )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                     )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                               )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                               )
AL.,                                                                 )
                           Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION
                                           Jerry L. Carl
To: (Defendant’s name and address) 1330 Longworth House Offifice Building
                                           Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 10 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 11 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                    )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:21-CV-162
                                                                    )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION
                                           Barry Moore
To: (Defendant’s name and address) 1504 Longworth House Offifice Building
                                           Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 12 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 13 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                   __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                    )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:21-CV-162
                                                                    )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION
                                           Mike Rogers
To: (Defendant’s name and address) 2469 Rayburn HOB
                                           Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 14 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 15 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                   __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                    )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:21-CV-162
                                                                    )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION
                                           Mo Brooks
To: (Defendant’s name and address) 2185 Rayburn HOB
                                           Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 16 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 17 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                     __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                             )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                 )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                     )
REPRESENTATIVES,
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 6:21-CV-162
                                                                     )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                     )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                               )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                               )
AL.,                                                                 )
                           Defendant(s)                              )

                                                     SUMMONS IN A CIVIL ACTION
                                           Terry A. Sewell
To: (Defendant’s name and address) 2201 Rayburn HOB
                                           Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 18 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 19 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                     __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                             )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                 )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                     )
REPRESENTATIVES,
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 6:21-CV-162
                                                                     )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                     )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                               )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                               )
AL.,                                                                 )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           Robert B. Aderholt
To: (Defendant’s name and address) 266 Cannon House Offifice Building
                                           Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 20 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 21 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                   __________ District of __________

JENNILYN SALINAS, LINDSEY NGUYEN, DEANNA                            )
LORRAINE, "P.P.", "D.D.", "T.M.", "S.M.", AND "M.L."                )
FOR THEMSELVES AND AS PUTATIVE CLASS
                                                                    )
REPRESENTATIVES,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 6:21-CV-162
                                                                    )
NANCY PELOSI, MITCH McCONNELL, CHUCK
SCHUMER, MARK ZUCKERBERG, JOSEPH BIDEN,
                                                                    )
KAMALA HARRIS, BRAD RAFFENSPERGER, ALL                              )
MEMBERS OF THE 117TH U.S. CONGRESS, ET                              )
AL.,                                                                )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION
                                           Gary Palmer
To: (Defendant’s name and address) 170 Cannon House Offifice Building
                                           Washington, DC 20515




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL M. DAVIS
                                       PAUL M. DAVIS & ASSOCIATES, P.C.
                                       3245 MAIN ST., SUITE 235, #377
                                       FRISCO, TX 75034



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                 Case 6:21-cv-00162-ADA-JCM Document 25 Filed 03/28/21 Page 22 of 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:21-CV-162

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
